DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 3/28/2022, with respect to claims 1-4 and 6-21 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed image processing apparatus including obtaining a first irradiance volume for a first point in time by simulating light on a volumetric image data from a simulated light source and obtain a second, different irradiance volume for a second time point subsequent to the first time point by performing a second light simulation process on the same volumetric image data, wherein the second light simulation process simulates light from the at least one simulated light source, and wherein a position or other property of the at least one simulated light source is changed between the first time point and the second time point, and render an image from the volumetric image data based on illumination from at least one simulated light source and representative of the second time point, where the illumination is determined from a current portion of light intensity from the second irradiance volume and a trailing portion of light intensity from the first irradiance volume. The prior art specifically does not teach the processing of volumetric image data by simulating light on the volumetric image data by obtaining a first irradiance volume at a first time point, and subsequently obtaining a second irradiance volume, different from the first irradiance volume, for a second time point subsequent to the first time point and where a property of the simulated light source is changed, and rendering an image of the volumetric image data based on illumination determined from both a current portion of light intensity from the second irradiance volume and a trailing portion of light intensity from the first irradiance volume.  
The claim is distinguished from prior art teachings such as Wright et al. (US 2021/0049807 A1) which performs the rendering of volumetric data by utilizing a cache across time for the same irradiance volume of the volumetric data as lighting properties change across time (see e.g. Fig. 1 and Paras. 26-36 of Wright: discussing updating irradiance cache associated with a location for volumetric data across time, such that previous cached illumination data is modified with additional illumination data over time)
As per independent claim 20, the claim is allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616